DETAILED ACTION
	This Office action is in response to the Amendment filed on 25 January 2022.  Claims 1, 3, 6-13, 18-20, 22, 24, 26, and 28-47 are pending in the application. Claims 31-47 are newly submitted. Claims 2, 4, 5, 14-17, 21, 23, 25, and 27 have been cancelled. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 18-20, 22, 24, 26, 28-30, 41-43, 45, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the first, second and third epitaxial metal oxide layers" in line 5.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 9, 10, 12, 13, 22, 26, 30-33, 35, 36, 44, and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichinose et al. (US 2006/0150891), of record.
Regarding claim 1, Ichinose discloses an optoelectronic semiconductor light emitting device (Fig. 24, 301) comprising:
a substrate (350); and
a plurality of epitaxial semiconductor layers (351-354) disposed on the substrate (350), wherein each of the epitaxial semiconductor layers (351-354) comprises a an epitaxial oxide (¶ [0223]), wherein at least one of the epitaxial semiconductor layers comprises an optically emissive material of direct bandgap type, wherein at least one of the epitaxial semiconductor layers comprises x1Ga1-x1)2O3 wherein 0≤x1≤1 (layers 351 and 353 comprise Al1.4Ga0.6O3), wherein the plurality of epitaxial semiconductor layers:
a first region comprising  a first conductivity type (layer 351);
a second region comprising a not-intentionally doped (NID) intrinsic region (layer 352); and
a third region comprising a second conductivity type, wherein the second region is between the first region and the third region, see Fig. 24 and ¶ [0223];
wherein the substrate and the plurality of epitaxial semiconductor layers are a substantially single crystal epitaxially formed device, see the Abstract and paragraphs [0128] and [0223];
wherein the optoelectronic semiconductor light emitting device (301) is configured to emit light having a wavelength in a range from 150 nm to 425 nm (¶ [0230]).
Regarding claim 3, Ichinose discloses wherein at least one of the plurality of epitaxial semiconductor layers (351-354) has rhombohedral crystal symmetry (¶ [0076], beta-Ga2O3 has monoclinic crystal symmetry).
Regarding claim 9, Ichinose discloses wherein the substrate (350) has a surface on which the plurality of epitaxial semiconductor layers (351-354) is disposed, wherein the surface of the substrate (350) is configured to enable lattice matching of crystal symmetry of the plurality of epitaxial semiconductor layers (¶ [0223]).
Regarding claim 10, Ichinose discloses wherein the substrate (350) is a single crystal substrate (¶ [0223]).
Regarding claim 12, Ichinose discloses wherein the substrate (350) has a surface on which the plurality of epitaxial semiconductor layers (351-354) is disposed, wherein the surface of the substrate (350) has crystal symmetry and in-plane lattice constant matching (¶ [0069]) so as to enable homoepitaxy or heteroepitaxy of the plurality of epitaxial semiconductor layers (¶ [0223]).
Regarding claim 13, Ichinose discloses an optoelectronic semiconductor device (Fig. 24, 301) for generating light of a predetermined wavelength (¶ [0230]) comprising:
a substrate (350); 
a first, a second and a third epitaxial oxide layer (351-354) supported by the substrate 350, wherein at least one of the first, second and third epitaxial oxide layers comprises (Alx1Ga1-x1)2O3 wherein 0≤x1≤1 (layers 351 and 353 comprise Al1.4Ga0.6O3),
an optical emission region (comprising layer 352, as shown in Fig. 24) having an optical emission region band structure configured for generating light of the predetermined wavelength (¶ [0230]), the optical emission region comprising the first epitaxial oxide layer (352, ¶ [0223]) supported by the substrate (350), wherein the first epitaxial oxide layer (352) has an optical emission region band gap energy capable of generating the light of the predetermined wavelength (¶ [0230]), wherein the first epitaxial oxide layer (352) is of direct bandgap type, see paragraph [223]; 
a first conductivity type region having the second epitaxial oxide layer (351), the first conductivity type region having a first conductivity type region 
a second conductivity type region having the third epitaxial oxide layer (353), the second conductivity type region having a second conductivity type region band structure configured to operate in combination with the optical emission region and the first conductivity type region to generate the light of the predetermined wavelength, 
wherein the optical emission region is between the first conductivity type region (layer 351) and the second conductivity type region (layer 353),
wherein the first conductivity type, the second conductivity type, and the optical emission region are a substantially single crystal epitaxially formed device, see the Abstract and paragraphs [0128] and [0223];
Regarding claim 22, Ichinose discloses wherein the first conductivity type region (350/351) band structure has a first conductivity type region energy band gap greater than the optical emission region (352) band gap energy (¶ [0226]).
Regarding claim 26, Ichinose discloses wherein the second conductivity type region (353/354) band structure has a second conductivity type region energy band gap greater than the optical emission region (352) energy band gap (¶ [0226]).
Regarding claim 30, Ichinose discloses wherein the predetermined wavelength is in a wavelength range of 150 nm – 280 nm (¶ [0230]). 
Regarding claim 31, Ichinose discloses wherein at least one of the plurality of epitaxial semiconductor layers has hexagonal crystal symmetry. AlGaO has hexagonal crystal symmetry.
Regarding claim 32, Ichinose discloses wherein at least one of the plurality of epitaxial semiconductor layers has monoclinic crystal symmetry. Ga2O3 has monoclinic crystal symmetry.
Regarding claim 33, Ichinose discloses wherein at least one of the plurality of epitaxial semiconductor layers has orthorhombic crystal symmetry. Ga2O3 has orthorhombic crystal symmetry.
Regarding claim 35, Ichinose discloses wherein at least one of the plurality of epitaxial semiconductor layers has trigonal crystal symmetry. Ga2O3 has trigonal crystal symmetry.
Regarding claim 36, Ichinose discloses that an epitaxial semiconductor layer of the plurality of epitaxial semiconductor layers (the AlGaO layer) has a crystal symmetry that is different from a crystal symmetry of another epitaxial semiconductor layer of the plurality of epitaxial semiconductor layers (the GaO layers).
Regarding claim 44, Ichinose discloses wherein the substrate comprises Ga203 (¶ [0223]).  
Regarding claim 45, Ichinose discloses wherein the substrate comprises Ga203 (¶ [0223]).  





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 3, 6-12, 13, 18-20, 22, 24, 26, 28-37, and 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Atanackovic (US 2016/0149075), of record, in view of Ichinose et al. (US 2006/0150891), also of record.
Regarding claim 1, Atanackovic discloses an optoelectronic semiconductor light emitting device (Fig. 1, 100) comprising:
a substrate (110); and
a plurality of epitaxial semiconductor layers (140-160) disposed on the substrate (110), wherein each of the epitaxial semiconductor layers (140-160) comprises an epitaxial oxide (¶ [0176], a group II metal oxide material) wherein at least one of the epitaxial semiconductor layers comprises an optically emissive material of direct bandgap type, wherein the plurality of epitaxial semiconductor layers comprises: 

a second region 150 comprising a not-intentionally doped (NID) intrinsic region; and 
a third region 160 comprising a second conductivity type,[[;]] wherein the second region is between the first region 140 and the third region 160;
wherein the substrate and the plurality of epitaxial semiconductor layers are a substantially single crystal epitaxially formed device (¶ [0264]), and
wherein the optoelectronic semiconductor light emitting device (100) is configured to emit light having a wavelength in a range from 150 nm to 425 nm (¶ [0169]).
Although Atanackovic discloses that each of the at least two distinct substantially single crystal layers of each unit cell (142, 152, and 162) in each superlattice can comprise aluminum gallium nitride (AlxGa1-xN) where 0≦x<1, or a metal oxide,  Atanackovic lacks anticipation of at least one of the epitaxial layers comprises (Alx1Ga1-x1)2O3 wherein 0≤x≤1. Ichinose et al. teach a semiconductor light-emitting device, shown in Fig. 24, comprising a plurality of epitaxial semiconductor layers (351-354) disposed on a substrate (350), wherein each of the epitaxial semiconductor layers (351-354) comprises an epitaxial oxide (¶ [0223]), wherein at least one of the epitaxial semiconductor layers comprises an optically emissive material of direct bandgap type, wherein at least one of the epitaxial semiconductor layers comprises (Alx1Ga1-x1)2O3 wherein 0≤x1≤1 (layers 351 and 353 comprise Al1.4Ga0.6O3). Ichinose et al. disclose that the light-emitting device of Fig. 24 which comprises a double heterojunction, has a remarkably elevated luminous efficiency, is stably operated even in the atmospheric air 2O3 as their major component, it would have been obvious to the skilled artisan to substitute the aluminum gallium oxide and gallium oxide for the aluminum gallium nitride or metal oxide layers used in the known device of Atanackovic.
Regarding claim 3, Ichinose discloses wherein at least one of the plurality of epitaxial semiconductor layers (351-354) has rhombohedral crystal symmetry (¶ [0076], beta-Ga2O3 has monoclinic crystal symmetry).
Regarding claim 6, Atanackovic discloses wherein at least one of the plurality of epitaxial semiconductor layers (140-160) comprises uniaxially deformed unit cells (¶ [0179]).
Regarding claim 7, Atanackovic discloses wherein at least one of the plurality of epitaxial semiconductor layers (140-160) comprises biaxially deformed unit cells (¶ [0179]).
Regarding claim 8, Atanackovic discloses wherein at least one of the plurality of epitaxial semiconductor layers (140-160) comprises triaxially deformed unit cells (¶ [0179]).
Regarding claim 9, Atanackovic discloses that the substrate can be made of a crystalline metal oxide material, such as, zinc-oxide (ZnO), see ¶ [0183]. Therefore, since the ZnO-based epilayers are formed on a ZnO-based substrate in the known optoelectronic semiconductor light emitting device of Atanackovic, it would have been obvious to the skilled artisan that the substrate would have a surface on which the 
Regarding claim 10, Atanackovic discloses wherein the substrate (110) is a single crystal substrate (¶ [0181]).
Regarding claim 11, Atanackovic discloses wherein the substrate is selected from Al2O3, Ga2O3, MgO, LiF, MgAl2O3, MgGa2O4, LiGaO2, LiAlO2, MgF2, LaAlO3, TiO2 quartz, and SiC (¶ [0183]).
Regarding claim 12, Atanackovic discloses that the substrate can be made of a crystalline metal oxide material, and that the substrate 110 may be made from many other materials which are compatible with a layer formed above the substrate 110, see ¶ [0183]. Therefore, it would have been obvious to the skilled artisan that the substrate would have a surface on which the plurality of epitaxial semiconductor layers is disposed, wherein the surface of the substrate has crystal symmetry matching and in-plane lattice constant matching so as to enable homoepitaxy or heteroepitaxy of the plurality of epitaxial semiconductor layers.  
Regarding claim 13, Atanackovic discloses an optoelectronic semiconductor device (Fig. 1, 100) for generating light of a predetermined wavelength (¶ [0169]) comprising:
a substrate (110); 
a first 142, a second 152, and a third 162 epitaxial oxide region (see paragraph [0176]) supported by the substrate 110;
a group II metal oxide material) supported by the substrate (110), wherein the first epitaxial oxide layer (140-160) has an optical emission region band gap energy capable of generating the light of the predetermined wavelength (¶ [0169]), wherein the first epitaxial oxide layer is of direct bandgap type;
a first conductivity type region 140 having the second epitaxial oxide layer, the first conductivity type region having a first conductivity type region band structure configured to operate in combination with the optical emission region to generate the light of the predetermined wavelength; and 
a second conductivity type region 160 having the third epitaxial oxide layer, the second conductivity type region having a second conductivity type region band structure configured to operate in combination with the optical emission region and the first conductivity type region to generate the light of the predetermined wavelength, 
wherein the optical emission region 150 is between the first conductivity type region 140 and the second conductivity type region 160, 
wherein the substrate, the first conductivity type region 140, the second conductivity type region 160, and the optical emission region 150 are a substantially single crystal epitaxially formed device (¶ [0264]).
xGa1-xN) where 0≦x<1, or a metal oxide,  Atanackovic lacks anticipation of at least one of the epitaxial layers comprises (Alx1Ga1-x1)2O3 wherein 0≤x≤1. Ichinose et al. teach a semiconductor light-emitting device, shown in Fig. 24, comprising a plurality of epitaxial semiconductor layers (351-354) disposed on a substrate (350), wherein each of the epitaxial semiconductor layers (351-354) comprises an epitaxial oxide (¶ [0223]), wherein at least one of the epitaxial semiconductor layers comprises an optically emissive material of direct bandgap type, wherein at least one of the epitaxial semiconductor layers comprises (Alx1Ga1-x1)2O3 wherein 0≤x1≤1 (layers 351 and 353 comprise Al1.4Ga0.6O3). Ichinose et al. disclose that the light-emitting device of Fig. 24 which comprises a double heterojunction, has a remarkably elevated luminous efficiency, is stably operated even in the atmospheric air at a high temperature, and has increased emission intensity, see paragraphs [0230]-[0237].  Given the advantages associated with forming the plurality of epitaxial layers 351-354 in a light-emitting device of beta-Ga2O3 as their major component, it would have been obvious to the skilled artisan to substitute the aluminum gallium oxide and gallium oxide for the aluminum gallium nitride or metal oxide layers used in the known device of Atanackovic.
Regarding claim 18, Atanackovic discloses wherein the first, second, or third epitaxial oxide layer comprises a superlattice comprising two or more layers of metal oxides (¶ [0176]) forming a unit cell and repeating with a fixed period along a growth direction.
Regarding claim 19, Atanackovic discloses wherein respective individual layers (152A/152B) forming each unit cell of the superlattice (150) each have a thickness less than or approximately equal to an electron de Broglie wavelength in that respective individual layer (¶ [0189]).
Regarding claim 20, Atanackovic discloses wherein the optical emission region (150) band structure comprises a predetermined strain introduced to the epitaxial oxide layer (¶ [0179]).
Regarding claim 22, Ichinose discloses wherein the first conductivity type region (350/351) band structure has a first conductivity type region energy band gap greater than the optical emission region (352) band gap energy (¶ [0226]).
Regarding claim 24, Atanackovic discloses wherein the second epitaxial metal oxide layer (140) of the first conductivity type region is a superlattice (142A/142B).
Regarding claim 26, Ichinose discloses wherein the second conductivity type region (353/354) band structure has a second conductivity type region energy band gap greater than the optical emission region (352) energy band gap (¶ [0226]).
Regarding claim 28, Atanackovic discloses wherein the substrate (110) is selected from Al2O3, MgO, LiF, MgAl2O3, MgGa2O4, and SiC (¶ [0183]).
Regarding claim 29, Atanackovic discloses wherein the substrate (110) is formed from a metal fluoride (¶ [0183]). Regarding claim 31, Ichinose discloses wherein at least one of the plurality of epitaxial semiconductor layers has hexagonal crystal symmetry. AlGaO has hexagonal crystal symmetry.
Regarding claim 30, Ichinose discloses wherein the predetermined wavelength is in a wavelength range of 150 nm – 280 nm (¶ [0230]). 
Regarding claim 31, Ichinose discloses wherein at least one of the plurality of epitaxial semiconductor layers has hexagonal crystal symmetry. AlGaO has hexagonal crystal symmetry.
Regarding claim 32, Ichinose discloses wherein at least one of the plurality of epitaxial semiconductor layers has monoclinic crystal symmetry. Ga2O3 has monoclinic crystal symmetry.
Regarding claim 33, Ichinose discloses wherein at least one of the plurality of epitaxial semiconductor layers has orthorhombic crystal symmetry. Ga2O3 has orthorhombic crystal symmetry.
Regarding claim 34, Atanackovic discloses wherein at least one of the plurality of epitaxial semiconductor layers has cubic crystal symmetry, see paragraph [0219].
Regarding claim 35, Ichinose discloses wherein at least one of the plurality of epitaxial semiconductor layers has trigonal crystal symmetry. Ga2O3 has trigonal crystal symmetry.
Regarding claim 36, Ichinose discloses that an epitaxial semiconductor layer of the plurality of epitaxial semiconductor layers (the AlGaO layer) has a crystal symmetry that is different from a crystal symmetry of another epitaxial semiconductor layer of the plurality of epitaxial semiconductor layers (the GaO layers).
Regarding claim 37, Atanackovic discloses wherein the first, second and third epitaxial metal oxide layer (140-160) comprises a superlattice.
Regarding claim 44, Atanackovic discloses that the substrate can be made of a crystalline metal oxide material, and that the substrate 110 may be made from many other materials which are compatible with a layer formed above the substrate 110, see 203, see ¶ [0183]. Additionally, Ichinose disclose a substrate comprising Ga203. Therefore, it would have been obvious to the skilled artisan in forming the plurality of epitaxial oxide layers comprising beta-Ga2O3 as their major component in the known method of Atanackovic to use a substrate comprising Ga203. 
Regarding claim 45, Atanackovic discloses that the substrate can be made of a crystalline metal oxide material, and that the substrate 110 may be made from many other materials which are compatible with a layer formed above the substrate 110, see ¶ [0183]. Therefore, it would have been obvious to the skilled artisan that the substrate could comprise Ga203, see ¶ [0183]. Additionally, Ichinose disclose a substrate comprising Ga203. Therefore, it would have been obvious to the skilled artisan in forming the plurality of epitaxial oxide layers comprising beta-Ga2O3 as their major component in the known method of Atanackovic to use a substrate comprising Ga203.
Regarding claim 46, Atanackovic discloses that the substrate can be made of a crystalline metal oxide material, and that the substrate 110 may be made from many other materials which are compatible with a layer formed above the substrate 110, see ¶ [0183]. Therefore, it would have been obvious to the skilled artisan that the substrate could comprise AlGaO3.
Regarding claim 47, Atanackovic discloses that the substrate can be made of a crystalline metal oxide material, and that the substrate 110 may be made from many other materials which are compatible with a layer formed above the substrate 110, see ¶ [0183]. Therefore, it would have been obvious to the skilled artisan that the substrate could comprise AlGaO3.  
Allowable Subject Matter
Claims 38-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although Atanackovic discloses that each of the at least two distinct substantially single crystal layers of each unit cell (142, 152, and 162) in each superlattice can comprise aluminum gallium nitride (AlxGa1-xN) where 0≦x<1, or a metal oxide, Atanackovic fails to teach or suggest that the superlattice comprises the (Alx1Ga1-x1)203 and comprises (Alx2Ga1-x2)203 wherein 0<x2<1, wherein x1 is not equal to x2.

Response to Arguments
Applicant's arguments filed 25 January 2022 have been fully considered but they are not persuasive. 
Admittedly, Adekore is related to zinc oxide alloys and does not disclose (Alx1Ga1-x1)2O3.  Therefore, any rejections made in the previous Office action based on Adekore have been withdrawn.
Applicant has argued that Ichinose is related to β-Ga2O3 and β-Al1.4Ga0.6O3 (e.g., in [00223] of Ichinose), and that β-phase AlxGa1-xO3 compounds are known to be indirect bandgap. Applicant has cited several articles in support of this argument.  However, the Examiner has discovered and cited several articles which state that aluminum gallium oxide and gallium oxide have direct bandgaps and, thus, contradict Applicant’s arguments. Swallow et al. disclose on page 2808: “For β-Ga2O3, this yields a, b, and c cell parameters, respectively, in excellent agreement with experimental values.” Pearton et al. disclose on page 011301-3 that “[t]here is little difference in energy between the direct and indirect bandgaps for β-Ga2O3…”  From the literature of record, it appears that β-Ga2O3 can have a direct bandgap and an indirect bandgap. In addition, Higashiwaki and Fujita disclose that β-(AlxGa1-x)2O3 is assumed to be a direct bandgap material, since there is practically no difference between the direct and indirect energy values. Moreover, Applicant’s specification includes 13C-13E which show the electron energy-vs-crystal momentum for Ga2O3 having monoclinic crystal symmetry. These figures appear to indicate that Ga2O3 can have a direct bandgap. 
For the above reasons, Applicant’s arguments are not persuasive. 
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822